Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A response and replacement drawings were submitted on May 13, 2022.

Election by Original Presentation
The newly submitted claimed design is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the additionally claimed three sided element along the left side creates a new design that will require a new search. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, the new design submitted May 13, 2022 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Title
Although the remarks state that the title has been amended, the title has not been amended throughout the application.  Consequently, for clear identification of the subject matter as patentable under 35 U.S.C. 171, the words "graphical user" must be added to the title to read: DISPLAY SCREEN OR PORTION THEREOF WITH A GAMING MACHINE GRAPHICAL USER INTERFACE.  Support for the amendment of the title exists in the appendix, which refers to graphical user interfaces. Correction is required.  35 U.S.C. § 112, paragraph 2, 37 C.F.R. § 1.121.
Final Rejection under 35 U.S.C. 103
The claim is again and FINALLY REJECTED under 35 U.S.C. 103 as being unpatentable over the iconfinder.com abstract icon (from the Games and Gaming icon pack). Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.
For the purposes of design patent examination, the cited prior art design is analogous to the claimed design.  This holding of analogousness is based upon the fact that both the prior art and the claimed design are articles that are icons or graphical user interfaces.  It should be further noted that case law has held that one skilled in the art is charged with knowledge of all related art.  In re Antle, 170 USPQ 285 (CCPA 1961) and In re Nalbandian, 211 USPQ 782 (CCPA 1982).
It would have been obvious to a designer of ordinary skill not later than the effective filing date of the present claimed invention to have arrived at the claimed design in view of the abstract icon, which shows a six-sided polygon with vertical and horizontal lines which forms a right angle.

    PNG
    media_image1.png
    241
    150
    media_image1.png
    Greyscale

It is well settled that it is unobviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).
The arguments presented have been carefully considered, but are not persuasive that the rejection of the claim under 35 U.S.C. 103 should be withdrawn. 
Since the claimed design does not include a three sided element along the left side, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Melanie H. Tung whose telephone number is (571)272-2613.  The examiner normally can be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Susan Krakower, can be reached on (571)272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MELANIE H TUNG/Primary Examiner, Art Unit 2917                                                                                                                                                                                                        July 29, 2022